Citation Nr: 1108384	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee instability, prior to May 15, 2009, in excess of 40 percent for right total knee replacement with a history of right knee instability and right knee degenerative joint disease, prior to November 1, 2010, and in excess of 30 percent, thereafter (except for the period during which a temporary total evaluation was assigned), to include a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an initial evaluation in excess of 20 percent for right knee degenerative joint disease, to include a TDIU.  

3.  Entitlement to an increased evaluation for right shoulder acromioclavicular degenerative joint disease, rated as 10 percent disabling, prior to June 25, 2007 and 20 percent disabling thereafter, to include a TDIU.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case has previously come before the Board.  In October 2009, the Board remanded the matters to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that a July 2007 rating decision reflects that a 30 percent evaluation was assigned for right knee instability under Diagnostic Code 5257.  In addition, a separate 20 percent rating was assigned for right knee degenerative joint disease under Diagnostic Code 5003.  The Veteran underwent a right total knee replacement, and as reflected in an August 2010 rating decision, a temporary total evaluation was assigned under 38 C.F.R. § 4.30, from May 15, 2009, followed by a schedular 40 percent evaluation for right total knee replacement with a history of right knee instability and right knee degenerative joint disease under Diagnostic Code 5055, from July 1, 2010, and a 30 percent evaluation was assigned from November 1, 2010.  In addition, a 10 percent evaluation was assigned for right shoulder acromioclavicular degenerative joint disease prior to June 25, 2007, and a 20 percent evaluation was assigned thereafter, under Diagnostic Code 5003-5201.  Since the increase/decrease did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that higher ratings are warranted to reflect the severity of his service-connected right total knee replacement with a history of right knee instability and right knee degenerative joint disease and right shoulder acromioclavicular degenerative joint disease.  The Board notes that separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

In addition, in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to a TDIU is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Further, although not associated with the claims file, from information contained in VA's "VACOL" system, a copy of what is believed to be a timely VA Form 9 was filed in July 2010 in regard to a TDIU.  The January 2010 VA examination report notes the Veteran has had no employment since May 2009, however, an opinion as to whether as a result of the Veteran's service-connected disabilities, the Veteran is unable to maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the VA Form 9, received in July 2010, with the claims file.  

2.  Schedule the Veteran for VA orthopedic examination to determine the degree of impairment due to the service-connected right total knee replacement with a history of right knee instability and right knee degenerative joint disease and right shoulder acromioclavicular degenerative joint disease.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that range of motion testing be performed with a goniometer and that an opinion be provided as to whether there is any additional functional loss to pain, fatigue, weakness, or incoordination, and whether there is recurrent subluxation or lateral instability, and whether as a result of the Veteran's service-connected disabilities the Veteran is unable to maintain substantially gainful employment.  If any increase in the degree of impairment is identified during the relevant period, the date of the increase(s) should be reported, to the extent possible.  A complete rationale should accompany any opinion provided.  

3.  In light of the above, the claims should be readjudciated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


